 In the Matter of THE GREENPORT BASIN ANDCONSTRUCTIONCOMPANYandINDUSTRIAL UNION OF MARINE AND SHIPBUILDING WORKERS OFAMERICA, LOCAL 47, C. I.O.Case No. R-4642.-Decided December02, 191Jurisdiction:shipbuilding industry.Investigation and Certification of Representatives:existence of question: re,fusal to grant recognition without certification of the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:all productionand maintenanceemployees,including stock clerks,but excluding supervisory employees, fore-men, clerical employees,guards and watchmen;no dispute as to.Healy c• Fus f eld, by Mr. Jerome F. Healy, Jr.,of Bronx, N. Y.,for the Company.Mr. Max Delson,of New York City, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpoli petition duly filed by Industrial Union of Marine and Ship-buildingWorkers of America,' Local 47, C. I. 0., herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the represelitation of employees of The Greenport Basinand Construction Company, Greenport, New York, herein called,the Company,,the National Labor Relations Board provided for anappropriate hearing upon due notice before Frederick R. Livingston,Trial Examiner. Said hearing was held at` New York "City oii De-cember 8, 1942.The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine andcross-examine, witnesses, and to introduce evidence bearing on theissues."During the course of the hearing, the Union moved to'Although International Brotherhood of Boiler Makers, Iron Shipbuilders&Ilklpers ofAmerica; Brotherhood of Painters,Paperhangeis&Decorators of America, Marine LocalUnion No.679; International Association of Bridge,Structural and Ornamental IronWorkers, Shopmen Local 455; Ship Caulkers,Local No. 1292, I. L. A ; New York DistrictCouncil of United Brotherhood of Carpenters & Joiners of America ; Local 28, Sheet MetalWorkers International Association;InternationalBrotherhood of ElectricalWorkers,46 N. L.R. B., No. 30.221 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDamend its petition with respect to the alleged appropriate unit.TheTrial Examiner reserved ruling.The motion is hereby granted.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Greenport Basin and Construction Company is a New Jerseycorporation with its principal, place of business at Greenport, NewYork, where it is engaged in the building, construction,, repair, andsale of boats.During the 11-month period ending December 1, 1942;the Company purchased raw materials valued in excess of $1,000,000,approximately 50 percent of which was shipped to it from pointsoutside the State of New- York.During the same period the Com-pany sold to, or had under construction for, the United States Navyboats valued in excess of $2,000,000.The Company admits that itis engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of America,Local 47, is a labor organization affiliated with the Congress of In-dustrial Organizations, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive rep-resentative of the Company's employees until such time as the Unionis certified by the Board.hearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate?Marine Local 277; Plumbers & Steamfitters of the United States and Canada ; InternationalUnion of Operating Engineers ; Upholsterers International Union, Local 44; and Port ofNew York Marine Metal Trades Organizing Committee, were all served with notice of hear-ing,,none of them moved to intervene in the instant proceeding.However, counsel forNew York District Council of United Brotherhood of Carpenters & Joiners of America, andfor several unnamed A F of L. craft unions appeared for the purpose of objecting to theintroduction in evidence of the notice of hearingCounsel also objected to the Board'srules requiring unions to intervene,stating that lie had no intention of moving to intervene.The Trial Examiner oierruled both objectionsIlls rulings are hereby sustained.. Counselalso refused to adduce any proof of representation among the `employees of the Company,stating that the showing of interest had been presented to the Regional Director.zThe Trial Examiner reported that the Union presented 508 membershipapplicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany's pay roll of November 29, 1942.There are approximately 966 employees on that payroll who ai e in the appropi late unit. THE GREENPORTBASIN AND CONSTRUCTION COMPANY223We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all production and maintenance em-ployees-`of the Company, including stock clerks, but. excluding super-visory employees, foremen, clerical employees, guards and watchmen,constitute a unit 'appropriate for the purposes of collective bargain-ing.The Company took no position with respect to the unit.We find that all production and maintenance employees of theCompany, including stock clerks, but excluding supervisory em-ployees, foremen, clerical employees, guards and watchmen, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V.TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question,, concerning, representation be re-solved by an election by secret ballot among the employees withinthe appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby,DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The GreenportBasin and Construction Company, Greenport, New York, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 10, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV above, who were employed during the pay-roll periodimmediately preceding the date' of this Direction, including any suchemployees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the armed forces of the United States who presentthemselves in person at the polls, but excluding any who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by Industrial Union of Marine and Ship-buildingWorkers of America, Local 47, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining.c